Exhibit 10.1

Nationwide Long-Term Performance Plan

Amended and Restated

January 1, 2009



--------------------------------------------------------------------------------

Contents

 

   Page

Article 1. Establishment and Purpose

   3

Article 2. Definitions

   3

Article 3. Administration

   5

Article 4. Eligibility and Participation

   6

Article 5. Grants and Award Agreements

   7

Article 6. Payment of Awards

   7

Article 7. Termination of Employment

   9

Article 8. Establishment of Performance Goals and Performance Score

   12

Article 9. Rights of Participants

   13

Article 10. Beneficiary Designation

   13

Article 11. Amendment, Suspension and Termination

   13

Article 12. Miscellaneous

   13

Exhibit A. Award Agreement Form

   15

 

2



--------------------------------------------------------------------------------

Article 1. Establishment and Purpose

1.1 Establishment of Plan. Nationwide Mutual Insurance Company, Farmland Mutual
Insurance Company and Nationwide Mutual Fire Insurance Company hereby establish
a long-term incentive compensation plan to be known as the “Nationwide Long-Term
Performance Plan” (the “Plan”), as set forth in this document. The Plan permits
the granting of long-term incentive target award opportunities and awards to
certain officers and key employees of the Enterprise based upon individual,
business unit, Subsidiary, Company, affiliate or Enterprise performance.

This Plan becomes effective on January 1, 2009, and shall remain in effect until
terminated by the Board.

1.2 Purpose. The primary purposes of the Plan are to:

 

  (a)

attract, retain, and motivate top caliber officers and key employees;

 

  (b)

focus Participants on key measures that drive superior performance and thus
creation of value for the Enterprise;

 

  (c)

provide opportunities that are externally competitive and internally consistent
with the Enterprise’s total compensation strategies; and

 

  (d)

provide Participants with an incentive for excellence in individual performance.

Article 2. Definitions

Whenever used in the Plan or any related Award Agreement, the following terms
shall have the meanings set forth below and, when the defined meaning is
intended, the term is capitalized:

2.1 “Award” or “Awards” means, individually or collectively, a grant under the
Plan of an Award Opportunity and/or a Target Incentive Opportunity.

2.2 “Award Agreement” means an agreement, in substantially the form set forth in
Exhibit A, and entered into by or provided to a Participant that sets forth the
terms and conditions of a Participant’s Target Award Opportunity and/or Target
Incentive Opportunity.

2.3 “Award Bank Ending Balance” means the balance in a Participant’s Award Bank
after the Award Bank payment is made for a Performance Period, if any, as
determined by the Committee.

2.4 “Award Bank Opening Balance” means the opening balance in a Participant’s
Award Bank for a Performance Period, if any, as determined by the Committee.

2.5 “Board” or “Board of Directors” means the Board of Directors of the Company.

 

3



--------------------------------------------------------------------------------

2.6 “Business Unit” means any department, functional area, or team within the
Enterprise.

2.7 “Committee” means a committee of two (2) or more individuals, appointed by
the Board to administer the Plan pursuant to Article 3 herein.

2.8 “Company” means Nationwide Mutual Insurance Company.

2.9 “Disability” shall have the meaning ascribed to such term in the Your Time
and Disability Income Plan maintained by the Company or any successor plan
thereto, or if no such plan exists, at the discretion of the Committee.

2.10 “Employee” means any employee of the Enterprise. Directors who are not
employed by the Enterprise shall not be considered Employees under the Plan.

2.11 “Enterprise” means Nationwide Mutual Insurance Company, Nationwide Mutual
Fire Insurance Company, Farmland Mutual Insurance Company, and all of their
Subsidiaries and affiliates that adopt the Plan.

2.12 “Nationwide” means Nationwide Mutual Insurance Company, Farmland Mutual
Insurance Company and Nationwide Mutual Fire Insurance Company, or any successor
thereto.

2.13 “Participant” means an Employee who has an outstanding Target Incentive
Opportunity, Target Award Opportunity or Award Bank granted under the Plan.

2.14 “Performance Goal” means the anticipated level of achievement of the
relevant Performance Measure(s) set forth in the Participant’s Award Agreement.

2.15 “Performance Measure(s)” means the measure(s) and objectives, determined by
the Committee, which must be met during the applicable Performance Period as a
condition of payment of Awards. Performance Measures may be established based on
individual, business unit, line of business, department, Subsidiary, affiliate,
company, Nationwide and/or Enterprise performance, and may be based on absolute
performance, percentage change, and/or comparison to peers, or any other
criteria and/or objectives selected by the Committee.

2.16 “Performance Period” means the period during which performance is assessed.

2.17 “Performance Score” means the score assigned to the Performance Goal(s) set
forth for the Performance Period applicable to Target Award Opportunities and
Target Incentive Opportunities.

2.18 “Plan” means the Nationwide Long-Term Performance Plan, as set forth
herein, and as amended from time to time.

2.19 “Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and any related regulations or other guidance promulgated

 

4



--------------------------------------------------------------------------------

with respect to such Section by the U.S. Department of the Treasury or the
Internal Revenue Service.

2.20 “Subsidiary” means any corporation (other than Nationwide) in which
Nationwide or a Subsidiary of Nationwide owns fifty percent (50%) or more of the
total combined voting power of all classes of stock.

2.21 “Target Award Opportunity” means the amount that would be used to calculate
either a credit to a Participant’s Award Bank or a cash payment based upon
target levels of performance achievement over the Performance Period.

2.22 “Target Incentive Opportunity” means the grant of an Award under the Plan
that provides a Participant an opportunity to earn a payment based on the level
of achievement over a Performance Period of pre-established performance goals
relating to the Enterprise, the Company, or a Business Unit, Subsidiary or
affiliate of the Enterprise or the Company and, if so determined by the
Committee, individual performance.

2.23 “Termination of Employment” means a separation of service, as such is
defined in Section 409A.

Article 3. Administration

3.1 The Committee. The Plan shall be administered by the Human Resources
Committee of the Board or such other committee as the Board shall appoint to
administer the Plan (the “Committee”). The members of the Committee shall be
appointed by, and shall serve at the discretion of, the Board.

3.2 Authority of the Committee. Except as limited by law or by the Certificate
of Incorporation or Bylaws of Nationwide, and subject to the provisions herein,
the Committee shall have full power to select Employees who shall participate in
the Plan; determine the size and types of Awards, and related payment amounts;
determine the terms and conditions of Awards in a manner consistent with the
Plan; construe and interpret the Plan and any agreement or instrument entered
into under the Plan; establish, amend, or waive rules and regulations for the
Plan’s administration; and amend the terms and conditions of any outstanding
Award. Further, the Committee shall make all other determinations that may be
necessary or advisable for the administration of the Plan. As permitted by law,
the Committee may delegate its authorities as identified hereunder.

3.3 Reduction or Elimination of Award. In determining the actual payment to be
made to any Participant pursuant to an Award, the Committee may exercise
discretion to reduce or eliminate the Award from the dollar amount that was
determined based on the attainment of the Performance Goals. The Plan
Administrator may base such suspension or change on any criteria the Plan
Administrator may determine in its sole discretion including, but not limited
to, the Participant’s Misconduct in any current or prior Performance Period.
“Misconduct” includes, but is not limited to, violation of any provision of the
Enterprise’s Code(s) of Ethics and Business Practices, the Enterprise’s Human
Resources Policy Guide(s), or behavior inconsistent with the Enterprise’s
Values. To the extent that any Subsidiary, business unit or affiliate maintains
its own code of ethics, human

 

5



--------------------------------------------------------------------------------

resource policies and/or value statements, violations of such are also
considered misconduct under this Section 3.3.

3.4 Decisions Binding. All determinations and decisions of the Committee as to
any disputed question arising under the Plan, including questions of
construction and interpretation, shall be final, binding, and conclusive upon
all parties.

3.5 Indemnification. Each person who is or shall have been a member of the
Committee, or of the Board, shall be indemnified and held harmless by Nationwide
against and from any loss, cost, liability, or expense that may be imposed upon
or reasonably incurred by him or her in connection with or resulting from any
claim, action, suit, or proceeding to which he or she may be a party, or in
which he or she may be involved by reason of any action taken or failure to act
under the Plan, and against and from any and all amounts paid by him or her in
settlement thereof, with Nationwide’s approval, or paid by him or her in
satisfaction of any judgment in any such action, suit, or proceeding against him
or her, provided he or she shall give Nationwide an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf.

The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such persons may be entitled as a matter of
law, or otherwise, or any power that Nationwide may have to indemnify them or
hold them harmless.

Article 4. Eligibility and Participation

4.1 Eligibility. Eligibility shall be limited to Employees who are officers or
key employees of the Enterprise as selected by the Committee and/or its properly
designated delegate as permitted by law.

4.2 Participation. Subject to the provisions of the Plan, the Committee may,
from time to time, select from all eligible Employees, those to whom Awards
shall be granted.

4.3 Partial Performance Period Participation. An Employee who becomes eligible
to participate in the Plan after the beginning of a Performance Period may, if
so determined by the Committee, participate in the Plan for that Performance
Period, subject to such terms and conditions as the Committee may impose. Such
situations may include, but are not limited to, (a) new hires; (b) when an
Employee is promoted from a position that did not previously meet the
eligibility criteria; or (c) when an Employee is transferred from an affiliate
that does not participate in the Plan. The Committee, in its sole discretion,
retains the right to prohibit or allow participation in the initial Performance
Period of eligibility for any of the aforementioned Employees.

4.4 No Right to Participate. No Participant or other Employee shall at any time
have a right to be selected for participation in the Plan for any Performance
Period, despite having previously participated in the Plan.

 

6



--------------------------------------------------------------------------------

Article 5. Grants and Award Agreements

5.1 Grants of Target Award Opportunities and Target Incentive Opportunities.
Subject to the terms and provisions of the Plan, Target Award Opportunities and
Target Incentive Opportunities may be granted to Participants in such amounts,
at any time and from time to time, and upon such terms and conditions as shall
be determined by the Committee.

5.2 Award Agreements. Each grant of a Target Award Opportunity and Target
Incentive Opportunity shall be evidenced by an Award Agreement that shall
specify the terms of the Award, including, without limitation, the Performance
Period, the Target Award Opportunity and Target Incentive Opportunity amount,
the relevant Performance Measure(s) and such other provisions as the Committee
shall determine.

Article 6. Payment of Awards

6.1 Payments Under a Target Incentive Opportunity.

 

  (a)

Form. Subject to the terms of the Plan and the Participant’s Award Agreement,
the holder of a Target Incentive Opportunity shall be entitled to receive a
single lump sum cash payment to the extent performance measures are achieved
during the Performance Period.

 

  (b)

Timing. Subject to the terms of the Plan and the Participant’s Award Agreement,
a Participant will be entitled to receive payments with respect to a portion of
any positive balance in his or her Award Bank at or as soon as practicable after
the Committee credits (or debits) the Award Bank; provided, however, that such
payment shall in all events be made within the calendar year immediately
following the close of the Performance Period or as otherwise required by
Section 409A.

 

  (c)

Amount. The amount paid to a Participant, if any, shall be determined by
multiplying the Target Incentive Opportunity by the relevant Performance Score
amount (as shown on the Award Agreement). The amount that may be earned by a
Participant under a Target Incentive Opportunity may vary in relation to the job
classification of the Participant or in relation to other factors, as determined
in the sole discretion of the Committee. If a Participant changes job levels
during a Performance Period, the Committee may, if it so determines, adjust the
Participant’s Target Incentive Opportunity to reflect the amount of time at each
job level during the Performance Period. Subject to any maximum payment levels
that may be established by the Committee with respect to a Participant’s Target
Incentive Opportunity, the Committee may, but shall not be required to, take
into consideration individual performance when determining the amount(s) to be
paid to a Participant.

 

7



--------------------------------------------------------------------------------

6.2 Payments under Target Award Opportunities.

 

  (a)

Award Banks. Subject to the terms of the Plan and the Participant’s Award
Agreement, the Company will maintain a bookkeeping account (the “Award Bank”) in
the name of each Participant who receives a Target Award Opportunity. The Award
Bank shall, each year, begin with the Award Bank Opening Balance for each
Performance Period as established by the Committee, but which will not be less
than zero or the Award Bank Ending Balance for the immediately preceding
Performance Period.

 

  (b)

Timing. Subject to the terms of the Plan and the Participant’s Award Agreement,
a Participant will be entitled to receive payments with respect to a portion of
any positive balance in his or her Award Bank at or as soon as practicable after
the Committee credits (or debits) the Award Bank; provided, however, that such
payment shall in all events be made within the calendar year immediately
following the close of the Performance Period or as otherwise required by
Section 409A.

 

  (c)

Form. All payments from the Award Bank with respect to Target Award
Opportunities shall be in cash.

 

  (d)

Computation of Payment. Each Participant’s Award Bank will be credited (or
debited in the case of a negative Performance Score) with an amount equal to the
Participant’s Target Award Opportunity multiplied by the Performance Score for
the Performance Period. The Participant will receive a distribution equal to 1/3
of any remaining positive balance in the Participant’s Award Bank following such
credit or debit, subject to Section 6.2(e) below, and less applicable tax
withholding. No distribution will be made if, after the Award Bank is adjusted
for the Performance Period the Award Bank balance is zero. In addition, a
Participant will not be obligated to repay an amount previously distributed to
the Participant because of a negative Performance Score.

 

  (e)

Small Amounts. If a Participant receives a Target Award Opportunity equal to $0
for a Performance Period in which the Participant has an Award Bank Opening
Balance and the Participant’s Award Bank Closing Balance is less than $5,000 for
that Performance Period, the Committee, in its sole discretion, may approve
payment to the Participant of the entire balance of the Award Bank in the form
and time specified in this Section 6.2. To the extent that the balance in a
Participant’s Award Bank is less than $50,000 at the time of the Participant’s
Termination of Employment, other than as the result of Retirement or Disability,
the Committee, in its sole discretion, may approve payment to the Participant of
the entire balance of the Award Bank in the form and time specified in this
Section 6.2.

 

8



--------------------------------------------------------------------------------

Article 7. Termination of Employment

7.1 Termination of Employment. If a Participant’s Termination of Employment
occurs prior to the last day of a Performance Period, the Committee’s obligation
to determine the amount to be distributed to the Participant and the
Participant’s right to receive a distribution shall be as set forth in this
Article 7.

7.2 Target Incentive Opportunities. If a Participant’s employment terminates
prior to the last day of the Performance Period, the Enterprise’s obligation to
make a payment of any Target Incentive Opportunity, pursuant to Article 6, shall
be as follows:

 

  (a)

Termination of Employment due to Death, Disability or Retirement. If employment
is terminated during the Performance Period of an Target Incentive Opportunity
by reason of death, Disability or Retirement, a pro-rata award for the Target
Incentive Opportunity Performance Period, calculated based upon the number of
days the Participant was employed by the Enterprise during the Target Incentive
Opportunity Performance Period, will be distributed to the Participant, or his
or her named beneficiary, less applicable tax withholding (the “Termination
Distributions”). The Termination Distributions shall be made at the same time
distributions are made to other Participants following the applicable Target
Incentive Opportunity Performance Period. “Retirement” shall mean Termination of
Employment with the Enterprise on or after the date on which the Participant
(i) attains Normal Retirement Age; (ii) attains age 55 and completes 180 Months
of Vesting Service; or (iii) attains age 62 and completes 60 Months of Vesting
Service, whichever is earliest. For purposes of this Section 7.2(a), Normal
Retirement Age and Months of Vesting Service shall have the meanings assigned to
them in the Nationwide Retirement Plan.

 

  (b)

Termination of Employment for Other Reasons. If a Participant’s Termination of
Employment during the Target Incentive Opportunity Performance Period is for any
reason other than death, Disability or Retirement, the Target Incentive
Opportunity shall be forfeited. However, unless the Participant’s employment is
terminated for Cause, the Committee, in its sole discretion, may make a prorated
distribution to the Participant based upon the amount the Participant would have
received had the Participant’s employment with the Enterprise not terminated
(the “Prorated Distribution”). The amount of any such Prorated Distribution
shall be calculated based upon the number of days the Participant was employed
by the Enterprise during the Target Incentive Opportunity Performance Period,
and shall be paid (subject to applicable tax withholding) at the same time
distributions are made to other Participants in the year following the end of
the Performance Period. If distributions are not made to other Participants in
that year, distributions shall be made on such date as the Committee shall
determine.

 

9



--------------------------------------------------------------------------------

  (c)

The application of Section 7.2 shall be determined in the sole discretion of the
Committee, need not be uniform among all Target Incentive Opportunities granted
pursuant to the Plan, and may reflect distinctions based on the reasons for
termination of employment. Except for the prorated distribution made pursuant to
Section 7.2, no distributions will be made after Termination of Employment.

7.3 Target Award Opportunities and Award Banks. If a Participant’s employment
terminates prior to the last day of the Performance Period, the Enterprise’s
obligation to make a contribution to (or right to debit) the Participant’s Award
Bank and the Participant’s right, if any, to receive a distribution from the
Participant’s Award Bank, pursuant to Article 6, shall be as follows:

 

  (a)

Termination of Employment due to Death, Disability or Retirement. If Termination
of Employment, during the Performance Period, is due to the Participant’s death,
Disability or Retirement, a pro-rata award for the Performance Period, based on
the actual Performance Score, will be credited or debited to the Participant’s
Award Bank. The Participant, or his or her named beneficiary, will receive the
entire resulting Award Bank Ending Balance in three equal annual distributions
from the Participant’s Award Bank. Each distribution will be equal to 1/3 of any
positive Award Bank Ending Balance in the Participant’s Award Bank after the
prorated amount is credited (or debited) pursuant to the preceding sentence,
less applicable tax withholding (the “Termination Distributions”). The
Termination Distributions shall be made at the same time distributions from
Award Banks are made to other Participants in the three calendar years
immediately following the Performance Period in which the Termination of
Employment occurs. If distributions are not made to other Participants in such
years, the Termination Distributions shall be made on such dates in the three
applicable calendar years as the Committee shall determine. “Retirement” shall
mean Termination of Employment with the Enterprise on or after the date on which
the Participant i) reaches Normal Retirement Age; ii) completes 300 Months of
Vesting Service; iii) attains age 55 and completes 120 Months of Vesting
Service; or iv) attains age 62 and completes 60 Months of Vesting Service. For
purposes of this Section 7.3(a), Normal Retirement Age and Months of Vesting
Service shall have the meanings assigned to them in the Nationwide Retirement
Plan.

 

  (b)

Termination of Employment for Other Reasons. If a Participant’s employment
terminates during the Performance Period for any reason other than death,
Disability or Retirement, a Participant’s Target Award Opportunity and Award
Bank will be forfeited, subject to the following exceptions:

 

10



--------------------------------------------------------------------------------

  i.

If the Participant has met the age and vesting service requirements set out in
Table 1 below, but not the definition of Retirement, the Participant will be
entitled to receive payment of a portion of the Participant’s Award Bank Ending
Balance, as specified in Table 1 (the “Vested Portion”). The Committee or its
properly appointed delegate may, in its sole discretion, make a prorated debit,
to the Participant’s Award Bank at the same time that all other Award Banks are
determined following the end of the Performance Period in which Participant’s
Termination of Employment occurs if the Performance Score for the Performance
Period is negative. The Participant will receive three equal distributions of
the Vested Portion of the Award Bank Ending Balance of the Participant’s Award
Bank, subject to applicable tax withholding and provision 6.2(e) of the Plan, at
the same time distributions from Award Banks are made to other Participants in
the three calendar years immediately following the Performance Period, except as
otherwise set out in 7.3(b)(ii). If distributions are not made to other
Participants in such years, distributions shall be made on such dates in the
three applicable calendar years as the Committee shall determine.

Table 1

 

Age

 

Under 55 at

Termination

 

Under 55 at

Termination

 

Under 55 at

Termination

 

At or Over 55 but

Under 62 at

Termination

 

At or Over 55 but

Under 62 at

Termination

Months of

Vesting Service

  120 - 179   180 - 239   240 - 299   60 - 83   84 - 119 Vested Portion   25%  
35%   50%   50%   70%

 

  ii.

If Participant’s employment is terminated as the result of an official job
elimination, as such is defined by the Committee, the Committee will make a
prorated credit (or debit) to the Participant’s Award Bank at the same time that
all other Award Banks are determined following the end of the Performance
Period. Following such credit (or debit), a Participant whose Termination of
Employment results from an official job elimination and who does not have a
Vested Portion, will receive a single payment of a one third portion of the
Award Bank Ending Balance of the Participant’s Award Bank, subject to applicable
tax withholding. Following such credit (or debit),

 

11



--------------------------------------------------------------------------------

 

a Participant whose Termination of Employment results from an official job
elimination and who has a Vested Portion, will first receive a single payment of
a one third portion of the Award Bank Ending Balance of the Participant’s Award
Bank, subject to applicable tax withholding in the year following the
Performance Period in which the job elimination occurs and the distribution of
the Vested Portion will begin, subject to the other provisions of
Section 7.3(b)(i) in the next following year. In any of the above situations,
the remainder of the Participant’s Award Bank will be forfeited.

 

  iii.

In any other Termination of Employment, the Committee or its properly appointed
delegate, in its sole discretion, may allow a Participant to receive a prorated
amount of the distribution the Participant otherwise would have received under
the Award Agreement in effect, if any, at the time employment terminated (the
“Prorated Award Bank Distribution”). The Prorated Award Bank Distribution shall
be based upon 1) the actual Performance Score and 2) the portion of the
Performance Period that the Participant was employed. The Prorated Award Bank
Distribution shall be paid (subject to applicable tax withholding) at the same
time distributions from Award Banks are made to other Participants. If
distributions are not made to other Participants in such calendar year,
distributions shall be made on such date as the Committee shall determine. The
remaining balance of such Participant’s Award Bank shall be forfeited.

 

  (c)

Except for prorated credits or debits made pursuant to this Section 7.3, no
credits or debits will be made to or from a Participant’s Award Bank following
Termination of Employment.

Article 8. Establishment of Performance Goals and Performance Score

Once established, Performance Goals normally shall not be changed during the
Performance Period; provided, however, that if the Committee determines that
external changes or other unanticipated business or other conditions have
materially affected the fairness of the Performance Goals, then the Committee
may approve appropriate adjustments to the Performance Goals (either up or down)
during the Performance Period. In addition, the Committee may, in its
discretion, adjust the final Performance Score in response to certain
unanticipated or extraordinary one-time events that materially affect the
Performance Score.

 

12



--------------------------------------------------------------------------------

Article 9. Rights of Participants

9.1 Employment. Nothing in the Plan shall interfere with or limit in any way the
right of the Enterprise to terminate any Participant’s employment at any time,
nor confer upon any Participant any right to continue in the employ of the
Enterprise.

9.2 Unsecured Interests. No Participant or any other party claiming an interest
in amounts earned under the Plan shall have any interest whatsoever in any
specific asset of the Enterprise. To the extent that any party acquires a right
to receive payments under the Plan, such right shall be equivalent to that of an
unsecured general creditor of the Enterprise.

9.3 Deferral of Payments. If permitted by the Committee, a Participant may be
eligible to elect to defer receipt of payments that would otherwise be provided
to such Participant with respect to an Award under the Plan. If permitted, such
deferral (and the required deferral election) shall be made in accordance with,
and shall be subject to, the terms and conditions of the applicable deferred
compensation plan under which such deferral is made and such other terms and
conditions as the Committee may impose.

Article 10. Beneficiary Designation

Each Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
payment under the Plan is to be made in case of his or her death before he or
she receives any or all of such payment. Each designation will revoke all prior
designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Committee during his or her lifetime. In the absence of any such
designation, benefits remaining unpaid at the Participant’s death shall be paid
to the Participant’s estate.

Article 11. Amendment, Suspension and Termination

The Committee may, at any time and from time to time, modify or amend, in whole
or in part, any or all of the provisions of the Plan, or suspend or terminate it
entirely; provided, however, that no such modification, amendment, suspension or
termination of the Plan and no amendment of an Award pursuant to Section 3.2
herein may adversely affect in any material way any Award previously granted
under the Plan without the consent of the Participant (or his or her devisee or
beneficiary in the case of the death of the Participant), unless such
modification, amendment, suspension or termination is required by applicable law
and except as otherwise provided herein.

Article 12. Miscellaneous

12.1 Governing Law. The Plan, and all agreements hereunder, shall be governed by
and construed in accordance with the laws of the state of Delaware.

12.2 Withholding Taxes. The Enterprise shall have the right to deduct from all
payments under the Plan any federal, state, or local taxes required by law to be
withheld with respect to such payments.

 

13



--------------------------------------------------------------------------------

12.3 Nontransferability. Except as otherwise provided in a Participant’s Award
Agreement and in Article 9 herein, no interest in a Participant’s Award or Award
Bank may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution.

12.4 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.

12.5 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

12.6 Costs of the Plan. All costs of implementing and administering the Plan
shall be borne by the Enterprise.

12.7 Successors. All obligations of the Enterprise under the Plan shall be
binding upon and inure to the benefit of any successor to the Enterprise,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Enterprise.

12.8 Limitations on Executive Compensation. To the extent that any applicable
law, rule or regulation requires a limitation upon executive compensation or
restricts the deductible amount of any Award, the Committee may, in its sole
discretion, limit the amount of any payment under this Plan in accordance with
such limitations.

12.9 Section 409A Compliance. To the extent applicable, it is intended that the
terms of an Award (and any deferral thereof) comply with the requirements of
Section 409A. Any provision in this Plan (and any rights conveyed hereby or
thereby) or an Award Agreement that would cause an Award and any amounts payable
with respect to such Award (or any other plan or award) to fail to satisfy
Section 409A shall have no force or effect until amended to comply with
Section 409A, which amendment may be retroactive to the extent permitted by
Section 409A.

12.10 Six Month Delay for Specified Executives. If a Participant is a Specified
Executive under Section 409A, payment of amounts under this Plan may be delayed
for up to six months following Termination of Employment if (and to the extent)
deemed necessary by the Committee to comply with Section 409A, subsection
(a)(2)(B).

 

 

Amended and Restated April, 2002

Amended and Restated January 1, 2004

Amended and Restated January 1, 2008

Amended and Restated January 1, 2009

 

14



--------------------------------------------------------------------------------

Exhibit A

NATIONWIDE LONG-TERM PERFORMANCE PLAN

AWARD AGREEMENT

Date

Name

Address

City, ST Zip

Dear First Name:

As an eligible Participant in the Nationwide Long-Term Performance Plan (the
“Plan”) you are being granted a Target Award Opportunity and a Target Incentive
Opportunity (“Opportunities”). Following are the key terms of your
Opportunities:

 

    Performance    

    Period    

  

    Target Award    

    Opportunity    

    and/or Target    

    Incentive    

    Opportunity*    

  

    Performance    

    Measure    

  

Performance Score Formula

                 

This Agreement, the Plan document and your Award Bank Opening Balance statement
provide the complete details of your Opportunities. If there is any
inconsistency between the terms of this Agreement and the terms of the Plan, the
Plan’s terms shall completely supersede and replace the conflicting terms of
this Award Agreement. All capitalized terms used in this Award Agreement have
the same meaning as in the Plan, unless otherwise defined in this Award
Agreement.

Please 1) read and understand your rights under the Plan and 2) acknowledge your
agreement to participate in and abide by all of the governing terms and
conditions of the Plan and acceptance of your Opportunities by signing below.
You may refer any questions you have regarding your Opportunities to
                                                     . Please return the
original attached signature page once you have signed it to
                                                          by the deadline stated
in the accompanying annual award letter. Please retain a copy for your records.

Congratulations on your receipt of these Opportunities.

[Signature of Nationwide Officer]

Agreement to Participate

I have read the Plan and this Award Agreement. I fully understand all of my
rights under the Plan and this Award Agreement, as well as all of the terms and
conditions which may limit my rights under my Opportunities. Specifically, I
understand that my rights under my Opportunities may be adversely affected if my
employment terminates during this or any other Performance Period.

I understand and agree that my receipt of this Award is sufficient consideration
for, and I accept the amendments to the Plan, as set forth in the Plan document,
as amended and restated effective January 1, 20    .

 

 

    

 

    

[Participant’s Name]

    

Participant’s Signature

    

 

15